EXHIBIT 10.6 ALLONGE TO SECURED PROMISSORY NOTE THIS ALLONGE TO SECURED PROMISSORY NOTE (the “Allonge”), dated and effective as of the Effective Date set forth below, is attached to and made part of that certain Secured Promissory Note (Note”) issued by Midwest Energy Emissions Corp., a Delaware corporation (“Company”), payable to the order of each of the holders listed on Exhibit A attached hereto and made a part hereof (each a “Holder” and with the notes issued to all the Holders being collectively, the “Notes”) pursuant to the 2013 offering of up to $6,000,000 of Notes by Holder and pursuant to which Richard Galterio is serving as “Noteholder Agent” for the Holders of the Notes, with authority to amend each Note pursuant to actions taken with respect to the Noteholder Agency Appointment Agreement among the Holders of the Notes, Company and Agent. Capitalized terms used herein and not otherwise defined shall have the same meaning as set forth in the Note. The Note of each Holder set forth on Exhibit A is hereby amended effective as of the date of initial funding of a loan from AC Midwest Energy LLC, a Delaware limited liability company to Borrower in the following manner: 1.Stock Issuance Option. The following sentence is added to the end of the paragraph on page 1 of the Note that commences “FOR VALUE RECEIVED:” “Notwithstanding anything to the contrary contained in this Note, effective as of the date of initial funding of a secured loan (“New Loan Closing Date”) from AC Midwest Energy LLC (such entity or its designees being the “New Lender” and the amount loaned by the New Lender to the Company from time to time being the “New Loan” with the obligations evidenced thereby being the “New Loan Obligations” and the note evidencing the same being the “New Note”) to the Company: (i) the Company shall make all future payments of interest called for hereunder pursuant to the Stock Issuance Option until notice is otherwise provided by the Company to Holder; and (ii) the Maturity Date for this Note shall be the later of the original maturity date set forth in this Note and the maturity date of the New Loan (presently July 31, 2018, or as extended from time to time by agreement between the Company and the New Lender), provided that, subject to the terms of the Intercreditor Agreement (as such term is defined herein), the Company shall have the right to pay off this Note without penalty or premium at any time following December 20, 2016 and prior to its Maturity Date after giving at least 10 days’ notice of the proposed date of payment so as to provide the Holder the opportunity to convert this Note to Common Stock prior to tender of payment.” 2.Prepayment. Section 2 (Prepayment) of the Note is amended and restated in its entirety as follows: “This Note may not be prepaid in whole or part without the consent of the Holder at any time prior to December 20, 2016.” 3.Ranking, New Warrant. The following paragraph is added at the end of Section 4 of the Note: “Holder acknowledges and agrees that effective as of the New Loan Closing Date: (i) the definition of “Permitted Senior Debt” has been amended to include the New Loan; (ii) Richard Galterio, in his capacity as “Noteholder Agent” for the benefit of Holder pursuant to the Noteholder Agency Appointment Agreement to which Holder is subject with respect to this Note (in the form included with the original subscription materials for the issuance of this Notes including this Note, with the holders of all the Notes being the “Holders”) is authorized to execute such form of intercreditor agreement (“Intercreditor Agreement”) among the Holders, the Company and one or more of its subsidiaries with the New Lender, as the Noteholder Agent deems necessary and proper), which shall provide among other things for the subordination as to right of payment of this Note and the other Notes to payment to the New Lender, except in certain instances of liquidation of the collateral securing the New Loan, and the Holder shall be bound by the terms of the Intercreditor Agreement, which shall supersede any inconsistencies with the terms of this Note. The Intercreditor Agreement shall contain a right in favor of the New Lender to purchase this Note following the occurrence of an event of default with respect to the New Loan for the outstanding principal amount of this Note. In the event of a purchase of this Note by the New Lender in accordance with the terms of the Intercreditor Agreement, then the Company shall prepare and issue to Holder a warrant (“New Warrant”) substantially identical to the form attached hereto as Exhibit B, and the New Warrant shall be for a term ending on the original Maturity Date of this Note in 2016, to purchase Common Stock of the Company at a price equal to fifty cents ($0.50) per share, subject to adjustment as set forth on Exhibit B and shall be for an amount of shares equal to two times the number of dollars paid by the New Lender for the purchase of this Note, rounded up to the nearest whole share, subject to adjustment (to be adjusted equitably to account for forward or reverse stock splits of the Company or other changes in its capital structure for transactions occurring after August 1, 2014 as set forth in Section 4 of the form of New Warrant).” 1 4.Conversion of this Note at the Option of the Company. The following paragraph is added at the end of Section 5(b) of this Note: “Notwithstanding anything to the contrary contained in this Note, the forced conversion rights of the Company set forth in this Section 5(b) shall only be exercisable in the following instance: (i) the Company has applied for listing of its shares on NASDAQ, the NYSE or another national securities exchange of the United States (collectively, a “National Exchange”); (ii) the Company has met the conditions to exercise the forced conversion rights set forth in this Section 5(b); and (iii) the listing on the National Exchange is ready for approval, conditioned upon the forced conversion of the Notes in order to meet the listing requirements of the National Exchange.” 5.Negative Covenants of the Company. The lead in sentence of Section 8 preceding Section 8(a) is amended and restated in its entirety as follows: “The Company hereby agrees that, so long as all or any portion of the Notes remains outstanding and unpaid it will not, nor will it permit any of its subsidiaries, if any, without the consent of either: (i) the Noteholder Agent; or (ii) the New Lender, for so long as the New Loan or any portion thereof is issued and outstanding, to:” 6.Agency Agreement. The following sentence is added at the end of Section 9 of this Note. “Holder ratifies, confirms and approves the appointment of Richard Galterio as Noteholder Agent. The Holder authorizes the Noteholder Agent to take all actions on behalf of Holder pursuant to the Intercreditor Agreement as the Noteholder Agent deems necessary and proper. 7.Most Favored Nation Status. The following sentence is added at the end of Section 10 of this Note. “Notwithstanding anything to the contrary contained herein, “New Financing” shall not include any issuance of equity linked securities to the New Lender in connection with the funding of the New Loan or in connection with any modification or amendment thereof; provided however, to the extent that the conversion price for the New Note is reduced below $0.50 per share of Common Stock (as equitably adjusted for forward or reverse splits), then the conversion price for this Note shall be reduced to the same per share conversion price as applies to the New Note. ” 8.Transfer of Note. The following sentence is added to the end of Section 15 of this Note: “Notwithstanding anything to the contrary contained herein, while the Intercreditor Agreement is in effect, no transfer of this Note may be made without the prior written consent of the New Lender, which consent shall not be unreasonably withheld.” [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK] 2 IN WITNESS WHEREOF, Noteholder Agent on behalf of each of the Holders named on Exhibit A attached hereto and made a part hereof and the Company have executed this Allonge as of the date set forth above amending the Note issued by the Company to each of the Holders named on Exhibit A hereto effective as of the date of execution by Company set forth below (the “Effective Date”). COMPANY: NOTEHOLDER AGENT: Midwest Energy Emissions Corp. Richard Galterio(1) By: Name: Title: Effective Date: August , 2014 (1) On behalf of each of the Holders set forth on Exhibit A. Signature Page MEEC Allonge to Secured Promissory Note 3 EXHIBIT A LIST OF NOTEHOLDERS Name Principal as of 07/15/14 $ Total: $ 4 EXHIBIT B FORM OF NEW WARRANT THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIESACT”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED UNLESS REGISTERED UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE OR FOREIGN SECURITIES LAWS, OR UNLESS AN OPINION OF COUNSEL HAS BEEN RENDERED TO THE COMPANY, IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY AND ITS COUNSEL, TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED. WARRANT TO PURCHASE SHARES OF COMMON STOCK, PAR VALUE $. MIDWEST ENERGY EMISSIONS CORP. AT $0.50 PER SHARE Warrant Certificate No.: [NUMBER] Original Issue Date: [ ], 201_ FOR VALUE RECEIVED, Midwest Energy Emissions Corp., a Delaware corporation (the “Company”), hereby certifies that [NAME OF HOLDER], a [JURISDICTION AND TYPE OF ENTITY], or its registered assigns (the “Holder”), is entitled to purchase from the Company [SPECIFIED NUMBER] duly authorized, validly issued, fully paid and non-assessable shares of Common Stock at a purchase price per share of $0.50 (the “Exercise Price”), all subject to the terms, conditions and adjustments set forth below in this Warrant. Certain capitalized terms used herein are defined in Section 1 hereof. This Warrant has been issued in connection with the rights granted to Holder as a result of the purchase by AC Midwest Energy, LLC or its assigns of the 10% Convertible Promissory Note issued to Holder or Holder’s predecessors in interest in 2013 by Company (the “Convertible Note” and the date of issuance being the “Convertible Note Issuance Date”), between the Company and the Holder. AC Midwest Energy, LLC funded a $10,000,000 loan to the Company in August, 2014 (the “Senior Loan).” 5 1.Definitions. As used in this Warrant, the following terms have the respective meanings set forth below: “Aggregate Exercise Price” means an amount equal to the product of (a) the number of Warrant Shares in respect of which this Warrant is then being exercised pursuant to Section3 hereof, multiplied by (b) the Exercise Price in effect as of the Exercise Date in accordance with the terms of this Warrant. “Board” means the Board of Directors of the Company. “Business Day” means any day, except a Saturday, Sunday or legal holiday, on which banking institutions in the city of Wilmington, Delaware are authorized or obligated by law or executive order to close. “Common Stock” means the common stock, par value $0.001 per share, of the Company, and any capital stock into which such Common Stock shall have been converted, exchanged or reclassified following the date hereof. “Company” has the meaning set forth in the preamble. “Convertible Note” has the meaning set forth in the preamble. “Convertible Note Issuance Date” has the meaning set forth in the preamble. “Convertible Securities” means any securities (directly or indirectly) convertible into or exchangeable for Common Stock, but excluding Options. “Exercise Date” means, for any given exercise of this Warrant, the date on which the conditions to such exercise as set forth in Section 3 shall have been satisfied at or prior to 5:00p.m., Delaware time, on a Business Day, including, without limitation, the receipt by the Company of the Exercise Agreement, the Warrant and the Aggregate Exercise Price. “Exercise Agreement” has the meaning set forth in Section 3(a)(i). 6 “Exercise Period” has the meaning set forth in Section 2. “Exercise Price” has the meaning set forth in the preamble. “Holder” has the meaning set forth in the preamble. “Options” means any warrants or other rights or options to subscribe for or purchase Common Stock or Convertible Securities. “Original Issue Date” means the date on which the Warrant was issued by the Company. “Nasdaq” means The Nasdaq Stock Market, Inc. “OTC Bulletin Board” means the OTC Bulletin Board. “Person” means any individual, sole proprietorship, partnership, limited liability company, corporation, joint venture, trust, incorporated organization or government or department or agency thereof. “SEC Filings” means the Company’s most recent Annual Report on Form 10-K filed with the SEC and any Form 10-Q and Form 8-K filed thereafter. “Securities Act” means the Securities Act of 1933, as amended. “Senior Loan Date”means the original date of issuance of the Senior Loan “Senior Loan Note” means the promissory note issued by the Company to evidence the Senior Loan, and all modifications, replacements and substitutions thereof. “Subscription Agreement” means the subscription agreement pursuant to which the Convertible Note was originally purchased by the Holder or the Holder’s predecessors in interest “Warrant” means this Warrant and all warrants issued upon division or combination of, or in substitution for, this Warrant. “Warrant Shares” means the shares of Common Stock of the Company then purchasable upon exercise of this Warrant in accordance with the terms of this Warrant. 7 2.Term of Warrant. Subject to the terms and conditions hereof, at any time or from time to time after the date hereof and prior to 5:00 p.m., Delaware time, on the later of: (i) the three year anniversary of the Convertible Note Issuance Date, or (ii) two years following the date of issuance of this Warrant, provided if such day (per subparagraph (i) or (ii)) is not a Business Day, on the next preceding Business Day (the “Exercise Period”), the Holder of this Warrant may exercise this Warrant for all or any part of the Warrant Shares purchasable hereunder (subject to adjustment as provided herein); provided, however, the Exercise Period will terminate upon the closing of a sale of the Company (pursuant to merger, stock sale, or otherwise). 3.Exercise of Warrant (a)Exercise Procedure. This Warrant may be exercised on any Business Day, for all or any part of the unexercised Warrant Shares, during the Exercise Period upon i.surrender of this Warrant to the Company at its then principal executive offices (or an indemnification undertaking with respect to this Warrant in the case of its loss, theft or destruction), together with an Exercise Agreement in the form attached hereto as ExhibitA (each, an “Exercise Agreement”), duly completed (including specifying the number of Warrant Shares to be purchased) and executed; and ii.payment to the Company of the Aggregate Exercise Price in accordance with Section 3(b). (b)Payment of the Aggregate Exercise Price. Payment of the Aggregate Exercise Price shall be made by delivery to the Company of a certified or official bank check payable to the order of the Company or by wire transfer of immediately available funds to an account designated in writing by the Company, in the amount of the Aggregate Exercise Price. (c)Delivery of Stock Certificates. Upon receipt by the Company of the Exercise Agreement, surrender of this Warrant (in accordance with Section 3(a) hereof) and payment of the Aggregate Exercise Price (in accordance with Section 3(b) hereof) or cashless exercise (in accordance with Section 3(i) hereof), the Company shall, as promptly as practicable, and in any event within 30 Business Days thereafter, execute (or cause to be executed) and deliver (or cause to be delivered) to the Holder a certificate or certificates representing the Warrant Shares issuable upon the exercise, together with cash in lieu of any fraction of a share, as provided in Section 3(d) hereof. The stock certificate or certificates delivered shall be, to the extent possible, in the denomination or denominations as the exercising Holder shall reasonably request in the Exercise Agreement and shall be registered in the name of the Holder or, subject to compliance with Section 5 below, any other Person’s name as shall be designated in the Exercise Agreement. This Warrant shall be deemed to have been exercised and the certificate or certificates of Warrant Shares shall be deemed to have been issued, and the Holder or any other Person designated to be named therein shall be deemed to have become a holder of record of the Warrant Shares for all purposes, as of the Exercise Date. 8 (d)Fractional Shares. The Company shall not be required to issue a fractional Warrant Share upon exercise of any Warrant. As to any fraction of a Warrant Share that the Holder would otherwise be entitled to purchase upon the exercise, the Company shall pay to the Holder an amount in cash (by delivery of a check or by wire transfer of immediately available funds) equal to the product of (i) the fraction multiplied by (ii) the Fair Market Value of one Warrant Share on the Exercise Date. (e)Delivery of New Warrant. Unless the purchase rights represented by this Warrant shall have expired or shall have been fully exercised, the Company shall, at the time of delivery of the certificate or certificates representing the Warrant Shares being issued in accordance with Section 3(c) hereof, deliver to the Holder a new Warrant evidencing the rights of the Holder to purchase the unexpired and unexercised Warrant Shares called for by this Warrant. Such new Warrant shall in all other respects be identical to this Warrant. (f)Valid Issuance of Warrant and Warrant Shares; Payment of Taxes. With respect to the exercise of this Warrant, the Company represents, covenants and agrees: i.This Warrant is, and any Warrant issued in substitution for or replacement of this Warrant shall be, upon issuance, duly authorized and validly issued. ii.All Warrant Shares issuable upon the exercise of this Warrant pursuant to the terms hereof shall be, upon issuance, and the Company shall take all such actions as may be necessary or appropriate in order that the Warrant Shares are, validly issued, fully paid and non-assessable, issued without violation of any preemptive or similar rights of any stockholder of the Company and free and clear of all taxes, liens and charges. iii.The Company shall take all commercially reasonable actions as may be necessary to ensure that all Warrant Shares are issued without material violation by the Company of any applicable law or governmental regulation. iv.The Company shall pay all expenses in connection with, and all taxes and other governmental charges that may be imposed with respect to, the issuance or delivery of Warrant Shares upon exercise of this Warrant; provided, that the Company shall not be required to pay any tax or governmental charge that may be imposed with respect to any applicable withholding or the issuance or delivery of the Warrant Shares to any Person other than the Holder, and no issuance or delivery shall be made unless and until the Person requesting issuance has paid to the Company the amount of the tax, or has established to the satisfaction of the Company that the tax has been paid. (g)Conditional Exercise. Notwithstanding any other provision hereof, if an exercise of any portion of this Warrant is to be made in connection with a public offering or a sale of the Company (pursuant to a merger, sale of stock, or otherwise), such exercise may at the election of the Holder be conditioned upon the consummation of such transaction, in which case such exercise shall not be deemed to be effective until immediately prior to the consummation of such transaction. 9 (h)Reservation of Shares. During the Exercise Period, the Company shall at all times reserve and keep available out of its authorized but unissued Common Stock or other securities constituting Warrant Shares, solely for the purpose of issuance upon the exercise of this Warrant, the maximum number of Warrant Shares issuable upon the exercise of this Warrant, and the par value per Warrant Share shall at all times be less than or equal to the applicable Exercise Price. The Company shall not increase the par value of any Warrant Shares receivable upon the exercise of this Warrant above the Exercise Price then in effect, and shall take all such actions as may be necessary or appropriate in order that the Company may validly and legally issue fully paid and non-assessable shares of Common Stock upon the exercise of this Warrant. (i)Cashless Exercise. Notwithstanding any provisions herein to the contrary, in lieu of exercising this Warrant in the manner set forth in Sections 3(a) and 3(b), the Holder may elect to exercise this Warrant, or a portion hereof, and to pay for the Warrant Shares by way of cashless exercise. If the Holder wishes to effect a cashless exercise, the Holder shall surrender this Warrant, with an Exercise Agreement duly completed (including specifying the number of Warrant Shares to be purchased) and executed, at the principal office of the Company, or at such other office or agency as the Company may designate in writing prior to the date of such exercise, in which event the Company shall issue to the Holder the number of Warrant Shares computed according to the following equation: X
